               Case 3:19-cr-00604-RS Document 144 Filed 04/21/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTINA LIU (CABN 308362)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7199
 7        FAX: (415) 436-7234
          christina.liu@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          )   NO. CR 19-604-2 RS
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER TO CONTINUE
                                                      )   HEARING AND TO EXCLUDE TIME UNDER
15      v.                                            )   THE SPEEDY TRIAL ACT
                                                      )
16 ANDREW QUINTERO,                                   )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The parties appeared before this Court in the above-captioned matter on November 9, 2020 for a
20 status conference. Dkt. No. 106 (Min. Entry). The Court scheduled the next hearing in this case for

21 January 13, 2021, id., and subsequently continued the hearing to April 26, 2021, at 1:00 p.m. Dkt. No.

22 112 (Order).

23           The parties stipulate and agree that the United States has produced discovery materials and an
24 opportunity for case resolution to defense counsel. Defense counsel requires more time to review the

25 case materials and the potential next steps in this case with defendant.

26           Thus, the parties stipulate and request that the April 26, 2021 hearing be continued to June 14,
27 2021 at 1:00 p.m.

28           The parties also stipulate and agree it would be appropriate to exclude the time from April 26,

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-2 RS                             1
              Case 3:19-cr-00604-RS Document 144 Filed 04/21/21 Page 2 of 3




 1 2021 through June 14, 2021 under the Speedy Trial Act, to allow for effective preparation of counsel,

 2 taking into account the exercise of due diligence. See 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv). The parties

 3 further stipulate and agree that the ends of justice served by excluding the time from April 26, 2021

 4 through June 14, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

 5 public and defendant in the prompt resolution of this case. See id.

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for defendant to file this stipulation and proposed order.

 8          IT IS SO STIPULATED.

 9 DATED: April 21, 2021                                /s/ Christina Liu_____________________
                                                        CHRISTINA LIU
10                                                      Assistant United States Attorney
11

12 DATED: April 21, 2021                                /s/ with permission__________
                                                        ADAM G. GASNER
13                                                      Attorney for Defendant Andrew Quintero
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-2 RS                             2
               Case 3:19-cr-00604-RS Document 144 Filed 04/21/21 Page 3 of 3




 1                                           ORDER

 2           Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from April 26, 2021 through June 14, 2021 would unreasonably deny defense

 4 counsel and defendant the reasonable time necessary for effective preparation, taking into account the

 5 exercise of due diligence. See 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 6           The Court further finds that the ends of justice served by excluding the time from April 26, 2021

 7 through June 14, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

 8 public and defendant in a speedy trial. See § 3161(h)(7)(A).

 9           Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

10 April 26, 2021 through June 14, 2021 shall be excluded from computation under the Speedy Trial Act.

11 See id.

12           Furthermore, IT IS HEREBY ORDERED that the hearing set for April 26, 2021 at 1:00 p.m. is

13 continued to June 14, 2021 at 1:00 p.m.

14

15                                   21st
             IT IS SO ORDERED this _________         April
                                             day of _____________, 2021.

16

17                                                       ________________________________________
                                                         THE HONORABLE RICHAR D SEEBORG
18
                                                         Chief United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-2 RS                             3
